Case 2:17-cv-10557-SDW-SCM Document 73 Filed 06/01/20 Page 1 of 1 PageID: 549



NOT FOR PUBLICATION
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 LINDA JANSSEN,
                                                     Civil Action No. 17-10557 (SDW) (SCM)
                        Plaintiff,

 v.
                                                     ORDER
 CHECKFREE SERVICES CORP.,
 FISVERV SOLUTIONS LLC, LATICIA
 SHAW, CARRIE MARTINELLI, &
 JENNIFER DEWOLF,                                    June 1, 2020

                        Defendants.

WIGENTON, District Judge.

       Before this Court is Magistrate Judge Steven C. Mannion’s (“Judge Mannion”) Report and

Recommendation (“R&R”), dated May 15, 2020, which recommends that Plaintiff Linda Janssen’s

motion to remand be granted. No objections to the R&R were filed.

       This Court has reviewed the reasons set forth by Judge Mannion in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Mannion (D.E. 72) is ADOPTED as the conclusions

of law of this Court.

       SO ORDERED.

                                                            /s/ Susan D. Wigenton
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Mannion
